Case 1:19-cv-03326-CKK Document1 Filed 11/05/19 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA

ROSLYN BLACK EIMICKE
20 W 64" St., Apt. 40L
New York, NY 10023

Plaintiff,

Civil No.
V. : Formerly Case No. 2019 CA 006664B
: Superior Court of the

NATIONAL RAILROAD PASSENGER : District of Columbia
CORPORATION (“AMTRAK”)
1 Massachusetts Avenue, NW
Washington, DC 20001

Defendant.

NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. sections 1331, 1349, and 1441(a), National Railroad Passenger
Corporation (hereinafter “Defendant” or “Amtrak”), by its undersigned counsel, hereby notices the
removal of this action to the United States District Court for the District of Columbia. As grounds
for removal, Amtrak states:

1. October 9, 2019, Plaintiff Roslyn Black Eimicke (‘Plaintiff’) commenced this
action against Amtrak by filing a Complaint in the Superior Court of the District of Columbia.
Plaintiffs Complaint was assigned Case No. 2019-CA-006664B (hereinafter, the “State Court
Action”).

2. On or about October 15, 2019, Amtrak was served, via hand delivery upon its
resident agent in the District of Columbia, with copies of the Summons and Complaint.

3. Pursuant to 28 U.S.C. section 1349, “[t]he district courts shall not have jurisdiction
of any civil action by or against any corporation upon the ground that it was incorporated by or

under an Act of Congress, unless the United States is the owner of more than one-half of its capital
Case 1:19-cv-03326-CKK Document1 Filed 11/05/19 Page 2 of 4

stock.” (Emphasis added.) As Amtrak was created by an Act of Congress’ and a majority of the
capital stock of Amtrak is owned by the United States,” the federal courts have subject matter
jurisdiction over any action involving Amtrak, assuming the procedural requirements for removal
have been followed. Aliotta v. National Railroad Passenger Corp., 315 F.3d 756, 758 n.1 (7th Cir.
2003) (explaining that pursuant to 28 U.S.C. sections 1331 and 1349, “federal courts have
jurisdiction over all cases involving Amtrak, regardless of the cause of action”); Maryland Transit
Admin. v. AMTRAK, 372 F. Supp. 2d 478, 479 n.2 (D. Md. 2005) (noting that, as Amtrak was
organized under the Rail Passenger Act of 1970 and as the United States owns more than half its
stock, subject matter jurisdiction was proper under 28 U.S.C. sections 1331 and 1349); Estate of
Wright v. Illinois Central Railroad, 831 F. Supp. 574 , 574 (S.D. Miss. 1993) (denying motion to
remand; noting that Amtrak was created by an Act of Congress and that the United States owns
greater than fifty percent of Amtrak’s capital stock).

4. Pursuant to 28 U.S.C. section 1441 (a), any civil action over which the federal courts
have original jurisdiction, but which is brought in state court, may be removed to the district court of
the United States that embraces the place where such action is pending. This removal is to the
district court of the United States for the district and division that includes the District of Columbia,
the jurisdiction where the State Court Action is pending.

a. This Notice of Removal is being filed within 30 days after Amtrak was served with a
summons and complaint in this action. Accordingly, this Notice of Removal is timely filed
pursuant to 28 U.S.C. section 1446 (b).

6. Amtrak is the sole defendant in this action and consents to this removal.

 

1 Amtrak was created by the Rail Passenger Services Act of 1970. See 49 U.S.C. § 24101 et seq.

7 The United States government, through its Department of Transportation, owns all of Amtrak's
issued and outstanding preferred stock. See National Railroad Passenger Corporation and Subsidiaries
Consolidated Financial Statements at Note 2.
Case 1:19-cv-03326-CKK Document1 Filed 11/05/19 Page 3 of 4

7. Pursuant to 28 U.S.C. section 1446 (a), a true and legible copy of all process,
pleadings, and orders served in the State Court Action as of this date are attached hereto as Exhibit
A.

8. A Notice of Filing of Notice of Removal, attaching a copy of this Notice of
Removal, is being filed on this date with the Clerk of the Superior Court of the District of Columbia,
and is being served on Plaintiff's counsel as required by 28 U.S.C. section 1446 (d). A copy
(without attachments) of the Notice of Filing of Notice of Removal filed in the State Court Action is
attached hereto as Exhibit B.

WHEREFORE, National Railroad Passenger Corporation respectfully requests that this
Notice of Removal be accepted and that the State Court Action be removed to the United States

District Court for the District of Columbia.

Respectfully submitted,

/s/ Tfeanyi O. Ezeigho

Felicity A. McGrath, Esq. (Bar No. 457511)
Ifeanyi O. Ezeigbo, Esq. (Bar No. MD0089)
Bonner Kiernan Trebach & Crociata, LLP

1233 20" Street, N.W., 8" Floor

Washington, D.C. 20036

Telephone: (202) 712-7000

Facsimile: (202) 712-7100

Email: fmcgrath@bonnerkiernan.com

Email: iezeigbo@bonnerkiernan.com

Counsel for Defendant,

National Railroad Passenger Corporation
Case 1:19-cv-03326-CKK Documenti1 Filed 11/05/19

UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA
ROSLYN BLACK EIMICKE
20 W 64" St., Apt. 40L
New York, NY 10023
Plaintiff,
Civil No.
Vv.

NATIONAL RAILROAD PASSENGER
CORPORATION (“AMTRAK”)
1 Massachusetts Avenue, NW
Washington, DC 20001

Defendant.

CERTIFICATE OF SERVICE

Page 4 of 4

I HEREBY CERTIFY that on this 5th day of November, 2019, a copy of the

foregoing Notice of Removal was mailed first class, postage prepaid, to:

John J. Yannone, Esq.
Arren T. Waldrep, Esq.
Price Benowitz, LLP
409 7" Street, N.W. Suite 200
Washington, D.C.20004
Tel: (202) 417-6015
john@pricebenowitzlaw.com
arren@pricebenowitzlaw.com
Attorneys for Plaintiff

/s/ Ifeanyi O. Ezeigho

Felicity A. McGrath, Esq. (Bar No. 457511)
Ifeanyi O. Ezeigbo, Esq. (Bar No. MD0089)
Bonner Kiernan Trebach & Crociata, LLP

1233 20" Street, N.W., 8" Floor
Washington, D.C. 20036
Telephone: (202) 712-7000
Facsimile: (202) 712-7100

Email: fmcgrath@bonnerkiernan.com
Email: iezeigbo@bonnerkiernan.com
Counsel for Defendant

National Railroad Passenger Corporation
